Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9, 11, 12-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (2012, ACM), and further in view of Frederick (US 2014/0015546 A1), Kawano (US 2010/0207820 A1), Svilainis (2008, Ultrasound), Mathews (US 2016/0131751 A1), and Davies (US 2005/0249036 A1).
Regarding claims 1 and 12, Peng teaches a distance detection device, comprising:
a speaker [pg. 4 acoustic-based system…ranging…system works with only the most basic set of commodity hardware: a speaker, a microphone, and some form of interdevice communication.], outputting a preset sound signal [pg. 4:2 First, the two devices will each in turn emit a specially designed sound signal, called a “Beep”, within one second. Meanwhile, each device will also record a few seconds of continuous sound from its microphone.], the preset sound signal having a frequency that vary over time [fig. 3-4 depict signal waveforms that vary with frequency over time; pg. 4:9 otherwise described as chirps], a time difference existing between the 
a sound receiver [fig. 3 shows device A and B, both with a speaker and microphone]; and
a processor [pg. 4:16 sec. 6 PocketPC phones…OMAP850 processor], performing the low pass filtering on a sound signal received by the sound receiver to generate a second low pass filter signal [see secondary reference below for low pass filtering, time delay is discussed by Peng at pg. 4:4 Similarly, the third uncertainty is the receiving one (μr): the possible delay of a sound signal arrival being recognized. In general, many factors can cause these two uncertainties in a real system, such as the lack of real-time control, software delay, interrupt handling delay, system loads, etc. There has been little work in addressing the sending and receiving uncertainties in software.], the processor estimating a second time corresponding to when the packet amplitude peak of the preset sound signal is received [pg. 4:13, sec. 5.2 To detect the signal, the recorded data are correlated with the reference signal and the maximum “peak” is located. This maximum 
Peng does not explicitly teach … and yet Kawano teaches a preset signal having an amplitude that varies over time [Peng shows fig. 8 which depicts variable amplitude time signal with peak detection at receiver; Kawano discusses ultrasonic signal for accurate distance measurement systems in [0030; claim 51] between a signal transmitting means #1 and signal receiving means #10 where code hopping or amplitude modulation are used to distinguish unique transmissions as discussed in claim 47].
It would have been obvious to amplitude modulate the transmitted signal of Peng with the approach of Kawano because modulation allows the transmitted signal to be uniquely identified upon receipt due to coding.

Peng does not explicitly teach … and yet Frederick teaches a first low pass filter(ing) signal [0002 ultrasonic motion detectors; 0035 transmit low pass filter (TX LPF) 404 to remove image frequencies from the TX DAC output] and a second low pass filter signal [receive low pass filter LPF #470 desscribed in 0036].
It would have been obvious to attribute the transmission delay as taught by Peng, with the transmit side low pass filter attached to a speaker as taught by Frederick because a transmit low pass filter has the effect of smoothing the digital to analog output driving an ultrasonic detector so that it appears more sinusoidal even while introducing a delay; also antialiasing filters (i.e., low pass filters) are used in almost all analog to digital converter applications due to need to suppress noise outside the Nyquist zone (Svilainis) [pg. 13, col. 2]
Peng does not explicitly teach … and yet Mathews teaches the distance detection device according to claim 1, wherein the processor further determines whether a relative velocity between the speaker and the sound receiver is zero [0005 acoustic transceivers ( e.g. sonar) provided Doppler velocity estimation that further constrained the IMU; 0032 "Doppler Shift" means the modification of a received frequency relative to the original frequency from an emitter because of relative motion between the emitter and the receiver.; 0098 removing the biases and zeroing the accelerations when the device was not in motion. These data are the best estimate of acceleration prior to processing by a Kalman filter combining the Doppler observables; 0105 useful Doppler and displacement information, which can be used in conjunction with inertial data to provide position and velocity estimates for people and objects moving at relatively slow velocities; 0124 
It would have been obvious to combine the acoustic positioning system of Peng, with the inertial/accelerometer and acoustic Doppler sensing of motion/no motion as taught by Mathews so that calibration can be performed when nothing is moving so that a positioning error obtained by mathematical integration is reduced.
Peng does not explicitly teach … and yet Davies teaches the processor performs a cross-correlation operation [0022-0023 two chirps are the cross-correlated…correlated against replicas of the transmitted sequences…correlation of the correlation result of one sequence with the correlation result of an immediately preceding sequence] on the preset sound signal outputted by the speaker within a first time length based on the first time and the sound signal received by the sound receiver within a second time length based on the second time so as to generate a cross-correlation signal [0011 Doppler effect can extend or shorten the duration of a signal…change the propagation time between a transmitter and receiver; 0036 initial pulse signal includes a chirp, the Doppler may be assessed from its length or frequency characteristics; 0031 leading to increased accuracy in the time differential measurement], and calculates the distance between the speaker 
It would have been obvious to combine the time difference of arrival estimation as taught by Peng, with the cross-correlation processing as taught by Davies because it is common in the ultrasonic/acoustic ranging art to cross-/auto-correlate a known transmitted signal with a corrupt received signal in order to recognize the precise receipt time (typically implemented using a match or bandpass filter).
Regarding claims 3 and 14, Peng as modified by Davies also teaches the distance detection device according to claim 2, wherein the processor performs a Fourier transfer operation on the sound signal received by the sound receiver within the first time length based on the second time and determines whether a difference between a frequency value of the sound signal received by the sound receiver having a maximum amplitude in a frequency domain within the first time length based on the second time and the frequency value of the preset sound signal outputted by the speaker corresponding to the first time exceeds the preset range, and when the preset range is not exceeded [0081 “By inspection of the output signals (e.g. as stored in a buffer), and use of a 
Regarding claim 4, Peng as modified by Davies also teaches the distance detection device according to claim 2, wherein the time difference is a difference between the first time and a third time corresponding to a packet amplitude peak of the first low pass filter signal [claim 26 “A method of determining range of a target on the basis of the time of flight of signals transmitted between the target and a measuring unit”; 0079 two peaks are described “main peaks”].
Regarding claims 6 and 16, Peng as modified by Davies also teaches the distance detection device according to claim 1, wherein the speaker outputs the preset sound signal in an mt'time period where in is an integer greater than 1, the preset sound signal has a first frequency at the first time, the processor further determines whether a relative velocity between the speaker and the sound receiver is zero, when the relative velocity between the speaker and the sound receiver is 
Regarding claims 7 and 17, Peng as modified by Davies also teaches the distance detection device according to claim 6, wherein the processor calculates the relative velocity between the speaker and the sound receiver corresponding to themth time period according to the corrected relative distance between the speaker and the sound receiver [0078 “When Doppler is present, but without multi-path propagation, the received signal is effectively a version of the transmitted signal which is compressed or expanded by an amount and in a direction determined by the effective relative motion between source and receiver.”] corresponding to the nth time period and the corrected relative distance between the speaker and the sound receiver corresponding to an (in-
Regarding claim 9, Peng as modified by Davies also teaches the distance detection device according to claim 6, wherein the processor calculates an initial relative velocity between the speaker and the sound receiver by using the Doppler effect according to the first frequency and the second frequency [0020 “…the initial pulse signal is used to provide initial estimates of Doppler and (optionally) multi-path propagation, which are used in processing the predetermined digital pulse sequence.”].
Regarding claim 11, Peng as modified by Davies also teaches the distance detection device according to claim 6, wherein the time difference is a difference between the first time and a third time corresponding to a packet amplitude peak of the first low pass filter signal [0073 “Similarly, signals other than the pair of signals 21' 21a', for example signals 12' and 12a' (this would necessitate providing an m-sequence decoder also in processor 10a), may be cross-correlated 
Regarding claim 15, Peng as modified by Davies also teaches the distance detection method of the distance detection device according to claim 13, wherein the first time length is a time length during which a packet amplitude of the preset sound signal is greater than a preset value [0081 thresholding function].
Regarding claim 19, Peng as modified by Davies also teaches the distance detection method of the distance detection device according to claim 16, wherein the time difference is a difference between the first time and a third time corresponding to a packet amplitude peak of the first low pass filter signal, wherein the speaker and the sound receiver are disposed within a space, and a time length of each time period for outputting the preset sound signal is equal to a time length required to transmit the preset sound signal for a farthest relative distance possibly disposed between the speaker and the sound receiver within the space, wherein the low pass filtering is an infinite impulse response filtering [0085 “FIR filter”], wherein the cross-correlation operation is a fast cross-correlation operation [0089 “Preferably, when calculating the channel structure the correlation processing is performed in the Fourier domain as this allows faster evaluation of the time lagged correlation result.”].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (2012, ACM), Frederick (US 2014/0015546 A1), Kawano (US 2010/0207820 A1), Svilainis (2008, Ultrasound), Mathews (US 2016/0131751 A1), and Davies (US 2005/0249036 A1) as applied in claim 1 above, and further in view of Peng (US 2008/0304361 A1).
Regarding claim 5, Peng does not explicitly teach … and yet Peng2008 teaches the distance detection device according to claim 2, wherein the speaker and the sound receiver are disposed in a space, and the second time length is less than a time length required to transmit the preset sound signal for a farthest relative distance possibly disposed between the speaker and the sound receiver within the space, wherein the preset sound signal has a third time length, and the second time length is greater than or equal to the third time length [see fig. 3 lengths of signals in that transmit/receive delays are relatively short compared with that for time of flight].
It would have been obvious to combine the ranging of Peng, with the timing of Peng2008, so that a fast transmitted pulse (i.e., high bandwidth) may be produced for ranging over relatively long distances.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (2012, ACM), Frederick (US 2014/0015546 A1), Kawano (US 2010/0207820 A1), Svilainis (2008, Ultrasound), Mathews (US 2016/0131751 A1), and Davies (US 2005/0249036 A1) as applied in claim 7 above, and further in view of Fok (US 2006/0246918 A1).
Regarding claims 8 and 18, Peng does not explicitly teach … and yet Fok teaches the distance detection device according to claim 7, wherein the relative distance between the speaker and the sound receiver corresponding to the mt' time period is used as a final confirmed relative distance when a difference between the relative velocity between the speaker and the sound receiver corresponding to the m'time period and the relative velocity between the speaker and the sound receiver corresponding to the (rn-1)r'time period divided by the relative velocity between the speaker and the sound receiver corresponding to the nthtime period does not exceed the preset range [0078 “In one embodiment, for example, time threshold condition 122 includes a 
It would have been obvious to combine the ranging of Davies, with the fast/slow thresholding of Fok so that fixing of geographic position may be considered to be accurate by a threshold if a device is moving relatively and reasonably slowly.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (2012, ACM), Frederick (US 2014/0015546 A1), Kawano (US 2010/0207820 A1), Svilainis (2008, Ultrasound), Mathews (US 2016/0131751 A1), and Davies (US 2005/0249036 A1) as applied in claim 6 above and further in view of Karasawa (US 2006/0079780 A1).
Regarding claim 10, Peng does not explicitly teach … and yet Karasawa teaches the distance detection device according to claim 6, wherein the processor performs a Fourier transform operation on the sound signal received by the sound receiver within a time length centered on the second time so as to obtain the second frequency, wherein the processor further performs an interpolation operation on a plurality of frequency domain signals obtained after the Fourier transform operation is performed so as to obtain the second frequency [0059 “In the case where fast Fourier transform is performed in the frequency analysis unit 23, an interpolation processing 
It would have been obvious to combine the ranging of Davies, with the interpolation of Karasawa so that the number of samples is effectively doubled.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the specific combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Mathews (US 2016/0131751 A1) has now been applied due to the amended language in other words. In summary, it appears Mathews teaches a combined inertial and Doppler acoustic positioning system which detects motion/no motion conditions and calibrators sensor position during periods of no motion.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645